Case: 21-40254     Document: 00516035616         Page: 1     Date Filed: 09/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-40254                   September 29, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Esteban Hernan Penilla-Cervantes,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:20-CR-4-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Esteban Hernan Penilla-Cervantes challenges the substantive
   reasonableness of his illegal reentry sentence of 120 months of imprisonment,
   an upward variance from the guidelines range of 30 to 37 months. Generally,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40254      Document: 00516035616           Page: 2   Date Filed: 09/29/2021




                                     No. 21-40254


   appellate courts review sentences for reasonableness under an abuse-of-
   discretion standard. See Gall v. United States, 552 U.S. 38, 51 (2007).
          Although Penilla-Cervantes’s guidelines range already accounted for
   his four prior illegal reentry convictions and other offenses, “a district court
   may rely upon factors already incorporated by the Guidelines to support a
   non-Guidelines sentence,” United States v. Brantley, 537 F.3d 347, 350
   (5th Cir. 2008), and “[a] defendant’s criminal history is one of the factors
   that a court may consider in imposing a non-Guideline sentence,”
   United States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006). Furthermore,
   Penilla-Cervantes cites no caselaw to support his argument that the degree of
   the variance was unreasonable. His challenge amounts to a request for this
   court to reweigh the 18 U.S.C. § 3553(a) factors, which this court will not do,
   as the district court is “in a superior position to find facts and judge their
   import under § 3553(a).” Gall, 552 U.S. at 51.
          The record reflects that the district court considered the facts as set
   forth in the record, the arguments of the parties, and Penilla-Cervantes’s
   allocution and determined that an above-guidelines sentence was merited in
   light of the factors listed in § 3553(a). While the above-guidelines sentence
   in this case is 83 months greater than, or more than three times, the top of
   the advisory sentencing range and is within the statutory maximum, this
   court has upheld similar or greater upward deviations. See, e.g., United States
   v. Rhine, 637 F.3d 525, 528, 529-30 (5th Cir. 2011) (upholding non-guidelines
   sentence of 180 months from a range of 30 to 37 months); United States
   v. Key, 599 F.3d 469, 475-76 (5th Cir. 2010) (upholding a sentence of 216
   months of imprisonment where the top of the guidelines sentencing range
   was 57 months of imprisonment).            We defer to the district court’s
   determination that the § 3553(a) factors, on the whole, merit an upward
   variance. Gall, 552 U.S. at 51.
          Accordingly, the judgment of the district court is AFFIRMED.



                                          2